RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Claims 1-7, 11-14, 16-18 and 20-22 are pending in the application, claims 1-4, 6-7 and 11-13 are withdrawn due to Applicant’s election. Amendments to the claims filed on 02/26/2021 have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejections of the claims made of record in the office action mailed on 10/26/2020 have been withdrawn due to Applicant’s claim amendment in the response filed 01/22/22/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The limitation “for red coating” in claims 14, 16-18 and 20-22 is being interpreted as a statement of intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In general, the limitation “red coating” does not impart any structural features to the claimed “silicon oxide-coated iron oxide composition” as presently claimed.
The limitation “as a main component” in claims 14 and 16 is being interpreted consistent with the specification which refers to a content of “50% or more”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 21, the limitation “a primary particle diameter of the core-shell type iron oxide particles is 100.5% or more and 190% or less relative to the primary particle diameter of the core iron oxide particle” is already present in claim 16, from which it depends (through claim 20). As such, the limitation does not further limit claim 16.
Regarding claim 22, the limitation “the core iron oxide particles are alpha-Fe2O3” refers to the fact that the cores comprises alpha-Fe2O3 which does not further limit the limitation “contain alpha-Fe2O3 as a main component” in claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 14, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being obvious over Takada et al. (U.S. App. Pub. No. 2014/0134216).
Regarding claims 14 and 21-22, Takada et al. teaches hematite composite having a vivid red color (Abstract and par. [0011]) wherein the composite comprises an aggregate of hematite particles having a mean particle diameter of 10 to 350 nm (i.e. primary particle diameter) and is covered with an amorphous phosphorus containing silicate material. (par. [0030]). The thickness of the amorphous silica phase is between 1 to 100 nm. (par. [0033]) which would make the ratio 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Regarding claim 16, while Takada et al. does not teach the specific reflectance of the particles at wavelengths 400 to 620 nm being less than 18%, the particles of Takada et al. are substantially identical to those of the present invention in term of composition, size and coating thickness. The particles of Takada et al. would therefore inherently possess the same material properties as those of the present invention including the reflectance at a particular wavelength as presently claimed. Furthermore the particles of Takada et al. are described as having a vivid red color (par. [0011]) which would make it suitable for a red coating as presently claimed and thereby would inherently possess little reflectance in the violet-blue range.
Regarding claims 17- 18 and 20, while Takada et al. does not teach the specific reflectance of the particles at wavelengths 400 to 620 nm being less than 18% or the properties 

Claims 14, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being obvious over Katusic et al. (U.S. App. Pub. No. 2011/0207869) in view of ‘658 (U.S. App. Pub. No. 2013/0303658).
Regarding claim 14, Katusic et al. teaches iron-silicon oxide particles having a core-shell structure where the mean diameter of the particles are 5 to 100 nm with a shell thickness of 5 to 20 nm. (par. [0016] and [0018]). The primary particle diameter of the iron oxide particles is therefore about 1 to 95 10 nm and the coated particles therefore have a diameter than is 105-500% of the diameter of the uncoated iron oxide particles. The powders shown in Table 2 have mean particle diameters of 11-25 nm with shell thicknesses of 2-30 nm which therefore would result in ratios of coated diameter to uncoated diameter which substantially overlap with the presently claimed range. The silicon oxide on the surface of the iron cores is amorphous. (par. [0013]).
Katusic et al. doesn’t teach that the alpha-Fe2O3 is present as a “main component” as presently claimed.
‘658 teaches iron-silicon oxide particles which have a core/shell structure wherein the core comprises iron oxide polymorphs including haematite (alpha-Fe2O3) in an amount of 20-60% by weight. (Abstract and par. [0013]). ‘658 teaches that the particles have improved 
It would have been obvious to one of ordinary skill in the art to use a core composition described in ‘658 in the core material of Katusic et al.
One of ordinary skill in the art would have found it obvious to use the core composition of ‘658 in Katusic et al. in view of the improved inductive heating properties described in the particles of ‘658.

Regarding claim 16, Katusic et al. teaches iron-silicon oxide particles having a core-shell structure where the mean diameter of the particles are 5 to 100 nm with a shell thickness of 5 to 20 nm. (par. [0016] and [0018]). The silicon oxide on the surface of the iron cores is amorphous. (par. [0013]).
While Katusic et al. does not teach the specific reflectance of the particles at wavelengths 400 to 620 nm being less than 18%, the particles of Katusic et al. are substantially identical to those of the present invention in term of composition, size and coating thickness. The particles of Katusic et al. would therefore inherently possess the same material properties as those of the present invention including the reflectance at a particular wavelength as presently claimed.
Regarding claims 17-18 and 20, the claims are rejected for substantially the same reasons as claim 16, above. The silica particles may be blended in a coating composition in the form of a cosmetic material. (par. [0003]).
While Katusic et al. does not teach the specific reflectance of the particles at wavelengths 400 to 620 nm being less than 18% or the properties when dispersed in polypropylene glycol, the particles of Katusic et al. are substantially identical to those of the present invention in term of 
Regarding claim 21, the primary particle diameter of the iron oxide particles is therefore about 1 to 95 nm and the coated particles therefore have a diameter than is 105-500% of the diameter of the uncoated iron oxide particles. The powders shown in Table 2 have mean particle diameters of 11-25 nm with shell thicknesses of 2-30 nm which therefore would result in ratios of coated diameter to uncoated diameter which substantially overlap with the presently claimed range.
Regarding claim 22, the core material comprises haematite in both Katusic and ‘658 et al. as presently claimed.


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 02/24/2021 regarding the rejections made of record in the office action mailed on 10/26/2021 have been considered but are moot due to the new grounds of rejection.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/19/2021